In an action, inter aha, pursuant to RPAPL article 15, inter alia, for a judgment declaring that the plaintiff is the owner of certain real property or has an easement over the property, the plaintiff appeals from an order of the Supreme Court, Kings County (Jacobson, J), dated May 19, 2005, which, among other things, denied his motion, inter alia, to preliminarily enjoin the defendants from obstructing the property.
Ordered that the order is affirmed, with costs.
The Supreme Court failed to set forth specific findings with respect to the tripartite test for preliminary injunctive relief, which requires that the moving party establish (1) a likelihood of success on the merits, (2) irreparable harm if the injunction is denied, and (3) a balance of the equities in favor of the injunction (see CPLR 6312 [a]; Livas v Mitzner, 303 AD2d 381, 382 [2003] ). Upon a review of the record, however, we agree with the Supreme Court’s determination to deny the plaintiff s motion. The plaintiff failed to demonstrate a likelihood of success on the merits on either his adverse possession or easement causes of action (see Fenisia Garage Corp. v Exxon Corp., 292 AD2d 494 [2002]; Frumkin v Chemtop, 251 AD2d 449 [1998]; Glennon v Mayo, 221 AD2d 504, 505 [1995]; Turner v Baisley, 197 AD2d 681, 682 [1993]).
The plaintiff’s remaining contentions are without merit. Miller, J.P., Adams, Goldstein and Covello, JJ., concur.